Citation Nr: 0903282	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-21 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service connected degenerative joint disease, 
left knee, associated with service-connected fracture and 
removal, right patella, retained foreign body; cicatrix, post 
operative.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service connected degenerative joint disease, 
right knee, associated with service-connected fracture and 
removal, right patella, retained foreign body; cicatrix, post 
operative.

3.  Entitlement to an increased disability rating for 
fracture and removal, right patella, retained foreign body; 
cicatrix, post operative, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1956.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In that decision, the RO awarded 
service connection for degenerative joint disease, both left 
and right knee, associated with service-connected fracture 
and removal, right patella, retained foreign body; cicatrix, 
post operative, with a 10 percent evaluation, effective from 
September 14, 2005; and continued the 10 percent evaluation, 
effective from October 20, 1956, for fracture and removal, 
right patella, retained foreign body; cicatrix, post 
operative.  During the pendency of the appeal, the RO again 
addressed these three issues in the January 2006 rating 
decision, but did not increase the disability rating for any 
of the three issues.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's service-connected left knee degenerative joint 
disease is not manifested by impairment of the tibia and 
fibula or ankylosis; and was not productive of limitation of 
left leg flexion or extension to a compensable degree.    

2.  The competent medical evidence of record shows that the 
veteran's service-connected right knee degenerative joint 
disease is not manifested by impairment of the tibia and 
fibula or ankylosis; and was not productive of limitation of 
right leg flexion or extension to a compensable degree.  
However the right knee does exhibit degenerative arthritis.
3.  The competent medical evidence of record shows that the 
veteran's service-connected fracture and removal, right 
patella, retained foreign body; cicatrix, post operative is 
not manifested by impairment of the tibia and fibula; 
moderate impairment manifested by recurrent subluxation or 
lateral instability; or dislocated semilunar cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint.  Additionally, the veteran's right knee disability did 
not require removal of symptomatic semilunar cartilage and 
was not productive of moderately severe disability with 
regard to residuals of injury to muscle group XIV.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
service-connected degenerative joint disease, left knee, have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003-5260 
(2008).

2.  The criteria for an evaluation higher than 10 percent for 
service-connected degenerative joint disease, left knee, have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5003-5260 
(2008).

3.  The criteria for a disability evaluation in excess of 10 
percent for fracture and removal, right patella, retained 
foreign body; cicatrix, post operative have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5257-5314 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23, 353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in October 2005 and June 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The June 2006 letter provided this notice to the 
veteran.

The Board observes that the October 2005 letter was sent to 
the veteran prior to the December 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the June 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2008), and Dingess, supra.  The Board notes that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) constitutes "readjudication decisions" that 
comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  Therefore, as a matter of law, 
providing the veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield, 
444 F.3d at 1328.  

The Board notes in this instance, however, that there was no 
readjudication following the issuance of the June 2006 
letter.  Nevertheless, with regard to the veteran's initial 
rating claims for evaluations in excess of 10 percent for 
service connected degenerative joint disease, left knee and 
right knee, the Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet.App. 112, 119 (2007).  In 
this case, the veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.

Thus, the Board finds that there has been no prejudice to the 
veteran, and any defect of notice has not affected the 
fairness of the adjudication on the initial rating issues.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

Furthermore, with regard to the claims of entitlement to 
initial evaluations, the Court has held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Once the veteran 
disagrees with an initial determination, other provisions 
apply to the remainder of the adjudication process, 
particularly those pertaining to the duty to assist and 
issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 
Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the ones now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claims.  Based on the above 
analysis, the notice requirements for the initial rating 
claims have been met.

With regard to the claim for entitlement to an increased 
disability rating for fracture and removal, right patella, 
retained foreign body; cicatrix, post operative, the Board 
acknowledges that this claim is not an initial increased 
rating claim and therefore Vazquez-Flores notice requirements 
must be addressed with regard to this claim.  
Therefore, with regard to the veteran's increased rating 
claim, the Board observes that the October 2005 letter 
advised the veteran that he must show that his service-
connected disability had gotten worse.  However, according to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Although the veteran was provided with examples of both lay 
and medical evidence he could submit in the October 2005 
letter, he was not given notice of the other elements under 
Vazquez-Flores at any time during the development of his 
claim, except for the relevant diagnostic codes, which were 
included in the April 2006 statement of the case.  Failure to 
provide pre-adjudicative notice of any VCAA elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the present case, the Board notes that the veteran has 
emphasized the impact of his knee injury and subsequent 
degenerative joint disease on his daily life and employment 
by describing the constant level of pain he experiences in 
both knees as well along with the frequent buckling and the 
limitation on movement, such as bending, that he experiences.  
As for the rating criteria under Diagnostic Codes 5003-5260 
and 5257-5314, for degenerative arthritis, the knee, and 
muscle group XIV, the Board notes that there are no 
additional rating criteria of which the veteran could have 
been notified.  Consequently, the Board finds that the defect 
in notice as required by Vazquez-Flores was rectified by the 
veteran's apparent knowledge of the type of evidence he 
should submit in order to substantiate a higher rating.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA treatment records, private treatment records and 
the November 2005 compensation and pension (C&P) examination 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  

The Board notes that the veteran underwent multiple surgeries 
for a right patellectomy and a transplant of the quadriceps 
tendon with reinsertion and repair of the medial capsule 
joint, in 1955 at the Minneapolis VA Medical Center.  The 
treatment records associated with these surgeries are 
included in the claims file and have been reviewed.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of his 
claims.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

Analysis

The veteran contends that his service connected degenerative 
joint disease, left and right knee, associated with service-
connected fracture and removal, right patella, retained 
foreign body; cicatrix, post operative warrants a higher 
evaluation rating.  The veteran was rated at 10 percent, 
effective date September 14, 2005 for both his right and left 
knee.  The veteran further contends that he is entitled to a 
higher evaluation rating for his service-connected fracture 
and removal, right patella, retained foreign body; cicatrix, 
post operative.  The veteran was rated at 10 percent, 
effective date October 20, 1956, for this claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In rating musculoskeletal disabilities with regard to 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 
4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

Knee disabilities are rated under Diagnostic Codes (DC) 5256 
through 5263.  When determining the proper rating for a knee 
disability it is necessary to consider each applicable 
Diagnostic Code.  

Diagnostic Code 5260 provides for a zero percent evaluation 
where flexion of the leg is only limited to 60 degrees.  For 
a 10 percent evaluation, flexion must be limited to 45 
degrees.  A 20 percent evaluation is warranted where flexion 
is limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees. A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Additionally, the Board must consider whether the veteran is 
entitled to separate ratings under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-04 
(September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  Specifically, where a veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.  
However, as the evidence fails to demonstrate compensable 
limitation of flexion and extension, the Board finds that 
VAOPGCPREC 9-04 is inapplicable in the instant case.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

As will be explained below, there is no medical evidence of 
malunion or nonunion of the tibia and fibula, semilunar, 
dislocated cartilage with frequent episodes of "locking," 
pain and effusion into the joint, or ankylosis associated 
with the service-connected left knee disability that would 
support a higher evaluation under the criteria set forth in 
Diagnostic Codes 5256, 5258, or 5262.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262 (2008).  In addition, there 
has not been any removal of semilunar cartilage and no 
evidence of genu recurvatum, therefore Diagnostic Codes 5259 
and 5263 are not applicable.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5259, 5263 (2008).

With regard to the initial evaluation claims, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  As such, the Board has 
considered all evidence of record in evaluating the veteran's 
knee disabilities.  Also, in Fenderson, the Court discussed 
the concept of the "staging" of ratings, finding that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
at 126-28.  As such, in accordance with Fenderson, the Board 
has considered the propriety of assigning initial staged 
ratings for the veteran's service- connected knee 
disabilities.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).

With regard to the increased rating claim, where an increase 
in an existing disability rating based on established 
entitlement to compensation is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending and, consequently, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran is rated at 10 percent under DC 5003-5260 and DC 
5257-5314.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2008).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Diagnostic Code 5314 applies to residuals of injury to muscle 
group XIV, namely the anterior thigh group, to include the 
sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris. The 
function of these muscles is extension of the knee; 
simultaneous flexion of the hip and flexion of the knee; 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII in postural support of the body; and acting 
with hamstrings in synchronizing hip and knee. Diagnostic 
Code 5314 provides for a noncompensable evaluation for a 
slight disability, a 10 percent evaluation for a moderate 
disability, a 30 percent evaluation for a moderately severe 
disability and a 40 percent evaluation for a severe 
disability. 38 C.F.R. § 4.73, Diagnostic Code 5314.

The C-file contains reports from both a C&P examination and a 
private examination that are relevant to the veteran's claims 
for compensation due to degenerative joint disease, left  and 
right knee, as well as the claim for fracture and removal, 
right patella, retained foreign body; cicatrix, post 
operative with which those claims are associated.

The private medical examiner, in the private examination 
report dated October 2005, diagnosed the veteran with severe 
bicompartmental osteoarthritis, right knee and status post 
patellectomy, right knee.  The examination did not address 
the left knee.  The examiner reported that the veteran's 
range of motion in the right knee was from 8 or 9 degrees to 
95 or 100 degrees.  The examiner noted definite motion and 
strength deficits related to both his osteoarthritis and the 
patellectomy.  The veteran presented with crepitance in the 
patellofemoral mechanism as well as significant medial joint 
line tenderness, moderate effusion and numbness in the 
anterior aspect of the knee.  A radiograph taken at the time 
of the examination revealed small ossific bodies where the 
patella used to be and tibiofemoral compartments showed 
severe osteoarthritis with bone on bone changes medially and 
near that laterally.  

In the C&P examination, dated November 2005, the examiner 
diagnosed the veteran with right knee status post fracture 
with patellectomy with transposed quadriceps tendon 
insertion, repair of the medial capsule, with residual 
degenerative joint disease and left knee degenerative joint 
disease.  Upon examination the veteran presented with flexion 
of 80 degrees with limitation by pain and extension of 0 
degrees for the right knee.  As for the left knee, the 
veteran had flexion of 115 degrees and extension of 0 
degrees.  The examiner reported that there is creptitus 
present in both knees (greater in the right than in the 
left), however, both knees were negative for Lachman's and 
McMurray's with no laxity or effusion.  With respect to the 
veteran's transposed quadriceps tendon, his deep tendon 
reflexes for the patella on the right knee was 2/4, and 2+/4 
on the left.  The examination report also notes a 24 cm 
midline scar over the right patella that is numb to the 
touch.  Finally, it is noted that the veteran walks with a 
limp and wears a brace on his right knee.

As the veteran's range of motion does not indicate flexion 
that is limited to 45 degrees or extension that is limited to 
ten degrees, the Board finds that the veteran is not entitled 
to a higher evaluation under diagnostic codes 5260 or 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The 
veteran is currently rated at 10 percent under Diagnostic 
Code 5003-5260 for both his left and right knee degenerative 
joint disease.  The veteran was evaluated as 10 percent 
disabled under Diagnostic Code 5003 which, as stated above, 
provides a 10 percent evaluation for degenerative arthritis 
when limitation of motion is found to be noncompensable under 
the appropriate diagnostic codes, in this case, DC 5260 and 
5261.  As the veteran's limitation of motion does not meet 
the minimum required for a compensable rating under the 
aforementioned rating codes, he is not entitled to a greater 
than 10 percent rating for his degenerative joint disease, 
right and left knee.  

With regard to the current 10 percent rating under Diagnostic 
Code 5257-5314, neither the private examination report nor 
the C&P examination report notes that the veteran exhibits 
moderate recurrent subluxation or lateral instability which 
is required for a 20 percent evaluation under Diagnostic Code 
5257.  Additionally, there is no indication that the veteran 
exhibits a moderately severe disability in terms of 
limitation of knee flexion or extension with regard to muscle 
group XIV which is required for a higher than 10 percent 
evaluation under Diagnostic Code 5314.  Therefore the Board 
finds that an evaluation greater than 10 percent, under the 
aforementioned Diagnostic Codes, is not warranted.

As noted above, the Board also notes that the maximum 
disability rating under both Diagnostic Code 5263 for genu 
recurvatum and Diagnostic Code 5259 for removal of 
symptomatic, semilunar cartilage is 10 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 6263 (2008).  Thus, a disability 
rating higher than the current 10 percent is not available 
under those diagnostic codes.  In addition, there is no 
medical evidence of malunion or nonunion of the tibia and 
fibula, or ankylosis associated with the service-connected 
left knee disability that would support a higher evaluation 
under the criteria set forth in Diagnostic Codes 5256 or 
5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2008).

Additionally, under Diagnostic Code 7802, 7803, 7804 and 7805 
a 10 percent rating is warranted for scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion with an area or areas of 144 square inches or 
greater; unstable superficial scars; superficial scars which 
are painful on examination; and based on the rating for 
limitation of function of the affected part, respectively.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804,7805 
(2008).  As the veteran's scar, which is a residuals of his 
right knee surgery, is not 144 square inches or greater, does 
not limit function or motion and is not painful, the Board 
finds that an additional 10 percent rating for a residual 
scar is not warranted.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected 
degenerative joint disease, left and right knee, and his 
service-connected fracture and removal, right patella, 
retained foreign body; cicatrix, post operative, as a review 
of the record, to include the medical evidence, fails to 
reveal any additional functional impairment associated with 
such disability to warrant consideration of alternate rating 
codes.

The evidence does not show that symptomatology associated 
with the veteran's left and right knee disabilities more 
nearly approximates the schedular criteria associated with a 
higher or separate rating at any time relevant to the appeal 
period.  Therefore, a staged rating is not in order and the 
currently assigned 10 percent ratings under Diagnostic Code 
5003-5260 is appropriate with regard to the degenerative 
joint disease, right and left knee, for the entire appeal 
period.  A staged rating is also not necessary for the right 
patella, retained foreign body; cicatrix, post operative, 
currently rated under Diagnostic Code 5257-5314 for the above 
mentioned reasons.

Furthermore, the Board notes that there is no evidence of 
record that the veteran's claims for left and right knee 
degenerative joint disease or right patella, retained foreign 
body; cicatrix, post operative, warrants an initial rating 
higher than 10 percent on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the veteran's employability 
due to his claims have been contemplated in a 10 percent 
rating under Diagnostic Codes 5003-5260 and 5257-5314.  The 
evidence also does not reflect that the veteran's 
disabilities have necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges the veteran's statements that 
his service-connected degenerative joint disease, left and 
right knee, and fracture and removal, right patella, retained 
foreign body; cicatrix, post operative, are worse than the 
assigned rating.  The Board places significantly more weight 
on the objective clinical findings reported on examination 
than the veteran's own subjective statements in support of 
his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board).  Furthermore, the opinions and observations 
of the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.71a with respect to 
determining the severity of his service-connected 
degenerative joint disease, left and right knee, and his 
service-connected fracture and removal, right patella, 
retained foreign body; cicatrix, post operative.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2008).  As a preponderance of the evidence is 
against the assignment of disability ratings in excess of 10 
percent, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected degenerative joint disease, 
left knee, associated with service-connected fracture and 
removal, right patella, retained foreign body; cicatrix, post 
operative, is denied.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected degenerative joint disease, 
right knee, associated with service-connected fracture and 
removal, right patella, retained foreign body; cicatrix, post 
operative, is denied.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected fracture and removal, right 
patella, retained foreign body; cicatrix, post operative, is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


